           Case 2:16-cv-01368-GMN-EJY Document 55 Filed 04/27/20 Page 1 of 1



 1

 2

 3                              UNITED STATES DISTRICT COURT
 4                                    DISTRICT OF NEVADA
 5                                               ***
 6    TROY RAY EMANUEL,                                    Case No. 2:16-cv-01368-GMN-GWF
 7                                      Petitioner,
             v.                                                       ORDER
 8
      DWIGHT NEVEN, et al.,
 9
                                     Respondents.
10

11          Good cause appearing, Petitioner Troy Ray Emanuel’s unopposed first Motion for
12   Extension of Time (ECF No. 54) is GRANTED. Petitioner has until May 27, 2020, to comply
13   with the Court’s March 25, 2020 Order (ECF No. 53).
14          DATED: April, 27, 2020
15                                                        ________________________________
                                                          GLORIA M. NAVARRO
16                                                        UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23

24

25

26

27

28


                                                      1
